DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15, 17, 19, 20, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangiardi (US 2013/0066154 A1).
With regard to claim 12, Mangiardi discloses A surgical access system (Fig. 2), comprising: an outer sheath (216) defined by an open distal end and an open proximal end and including a hollow body portion therebetween (see Fig. 2); an introducer (202) defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member (at 208) that terminates in a distal tip having a distal opening therethrough; and a navigational stylet (232) selectively positioned within of the introducer (Fig. 2), wherein the navigational stylet has a tapered section (see distal tip, near 234, that tapers to a point) that tapers the navigational stylet from a stylet body (at 232) portion to a stylet distal tip (near 234); wherein the navigational stylet is configured to indicate a location of the introducer within a patient during use ([0033], [0035]); wherein the introducer is configured to be received within the outer sheath (see Fig. 2) such that the tapered distal tip member protrudes from the open distal end of the outer sheath (see Fig. 2) and, in an introducing configuration, the tapered section of the navigational stylet mates with the distal opening in the distal tip of the introducer (see Fig. 2, plug 238 retains the stylet distal tip at the distal opening of the introducer) to define an atraumatic distal tip section of the surgical access system and wherein the tapered section and the distal tip maintain a mated relationship keeping the stylet within the introducer when the surgical access system is introduced to the area of interest in the introducing configuration ([0034]).
With regard to claim 13, Mangiardi discloses wherein the distal end of the introducer has a conical shape (see at 208). 
With regard to claim 15, Mangiardi discloses further comprising a locking member (plugs 240 and 238) to retain introducer to the navigational element stylet (232) while in the introducing configuration. 
With regard to claim 17, Mangiardi discloses further comprising a channel extending through the introducer (see within 202) and in communication with the distal opening, wherein the channel is centered within the introducer so as to center the navigational stylet within the introducer (see Fig. 2, stylet 232 is centered in the introducer). 
With regard to claim 19, Mangiardi discloses wherein the outer sheath (216) further includes a tapered section (see between 216 and 218, [0030]) positioned at the distal end of the outer sheath. 
With regard to claim 20, Mangiardi discloses wherein a proximal end of the navigational stylet is operative connected to a navigational element (252). 
With regard to claim 23, Mangiardi discloses wherein the distal tip of the navigational stylet extends past the open distal end of the outer sheath when the introducer is in an introducing configuration (Fig. 2, the distal end of the stylet, near 234, extends past the open distal end of the outer sheath 218). 
With regard to claim 24, Mangiardi discloses wherein the distal tip of the navigational member closes the distal opening in the distal tip such that the distal end of the introducer is closed when the navigational member is in the introducing configuration (distal end sits in the distal opening of the introducer and is closed by the plug at the distal end of the stylet). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, 17-24,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0048622 A1) in view of Froning (US 3,941,127) and Mangiardi (US 2013/0066154 A1).
With regard to claim 12, Wilson discloses a surgical access system (Fig. 1), comprising: an outer sheath (12) defined by an open distal end (see at 34) and an open proximal end (see Fig. 7, where element 14 is inserted) and including a hollow body portion therebetween; an introducer (14) defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member (30) that terminates in a distal tip having an opening therethrough (32, in Fig. 2), and a navigational stylet (18) selectively positioned within the introducer (see Fig. 7) the navigational stylet having a blunt tip (24); wherein the navigational stylet is configured to indicate a location of the introducer within a patient during use ([0012]); wherein the introducer is configured to be received within the outer sheath such that the tapered distal tip member protrudes from the open distal end of the outer sheath and the blunt tip of the navigational stylet mates  with the distal opening in the distal tip of the introducer to define an atraumatic distal tip section of the surgical access system when the introducer is in an introducing configuration (see Fig. 9, the stylet 18 is placed at the tapered distal tip member 30 of the introducer forming an atraumatic distal tip section; [0066]. An "introducing configuration” has not been defined as a specific time point or function, therefore the position of Fig. 9 with the stylet tip and the tapered distal tip member being mated reads on the limitation and is considered in an "introducing configuration". Further, the device as a whole, also is designed with the purpose of providing a way of atraumatically dilating brain tissue to access target tissues [0010]). 
However, Wilson does not explicitly disclose a tapered section of the stylet. 
Froning teaches a stylet (Fig. 8, element 58) having a tapered tip (Col 6, line 53 to Col 7, line 24) to be used to penetrate the skin and muscle (Col 6, line 53 to Col 7, line 24). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blunt tip of stylet Wilson with the tapered tip of Froning for the purpose of allowing the stylet to penetrate the skin and muscle (Col 6, line 53 to Col 7, line 24). Further, a change in shape is well known in the art, therefore, a blunt tip could be substituted for a tapered tip without altering the overall function of the device. 
However, Wilson/Froning do not teach the tapered section of the stylet and the distal tip of the introducer maintaining a mated relationship within the introducer when the surgical access system is introduced in the area of interest. 
Mangiardi teaches a surgical access system (Fig. 2) including an outer sheath (216), an introducer (202) having a tapered distal tip (208) that extends out of the outer sheath when in an introducing configuration, a navigational stylet (232) having a tapered section (at the distal portion) that mates with the opening at the distal tip of the introducer to define an atraumatic tip ([0034]) and wherein the tapered section of the stylet (at the distal end, see Fig. 2) and the distal tip of the introducer (208) maintain a mated relationship keeping the stylet within the introducer when the surgical access system is introduced to the area of interest in the introducing configuration ([0034]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wilson/Froning with the mated configuration as taught by Mangiardi for the purpose of ensuring accuracy when the navigation system is being introduced into the body ([0034]). 
With regard to claim 13, Wilson discloses wherein the distal end of the introducer has a conical shape ([0078], the distal tip is shown as semi-spherical but can also be conical in shape).
With regard to claim 17, Wilson discloses  further comprising a channel (see Fig below) extending through the introducer and in communication with the distal opening, wherein the channel is centered within the introducer so as to center the navigational stylet within the introducer (see Fig. 7).

    PNG
    media_image1.png
    338
    436
    media_image1.png
    Greyscale

With regard to claim 18, Wilson discloses wherein the body portion of the navigational stylet (18) include an offset such that the navigational element is offset (20) from the introducer when the stylet is positioned within the channel. 
With regard to claim 19, Wilson discloses wherein the outer sheath further includes a tapered section (34, chamfered edge of 12) positioned at the distal end of the outer sheath. 
With regard to claim 20, Wilson discloses wherein the proximal end of the navigational stylet is operative connected to a navigational element (22). 
With regard to claim 21, Wilson discloses wherein the body portion of the navigational stylet (18) include an offset such that the navigational element is offset (20) from the introducer when the stylet is positioned within the channel.
With regard to claim 22, Wilson discloses wherein the channel is sized to be slightly larger than the navigational stylet so as to align the navigational stylet with respect to the distal opening (Fig. 3, the channel is necessarily larger than the stylet so that the stylet can fit in the channel as shown in Fig. 3).
With regard to claim 23, Wilson discloses wherein the distal tip of the navigational stylet extends past the open distal end of the outer sheath when the introducer is in an introducing configuration (Fig. 3). 
With regard to claim 24, Wilson discloses wherein the distal tip of the navigational member closes the opening in the distal tip such that the distal end of the introducer is closed when the navigational member is in the introducing configuration (see Fig. 3 and 7, such that the navigational tip fills the channel of the introducer at the distal end). 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0048622 A1) in view of Froning (US 3,941,127) and Mangiardi (US 2013/0066154 A1) and in further view of Clavarella et al. (US 2011/0190712 A1).
With regard to claim 14, Wilson/Froning/Mangiardi teach the claimed invention except for a depth markers. 
Clavarella teaches a similar device having an introducer (Fig. 2a and 2b, element 110) having a stylet (120) that is inserted within the introducer wherein the navigational stylet (120) further comprises depth markers (123). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylet of Wilson/Froning/Mangiardi with depth markers as taught by Clavarella for the purpose of assisting in placing a functional catheter ([0028]). 


Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0048622 A1) in view of Froning (US 3,941,127) and Mangiardi (US 2013/0066154 A1) and in further view of Griffin, III (US 5,807,324).
With regard to claim 15 and 16, Wilson/Froning/Mangiardi teach the claimed invention except for a locking member.
Griffin teaches a similar device having an introducer (24 and 12, Fig. 1 and 5) and a stylet (40) placed within for steering and guiding the device and further including a locking member that is a touhy-borst connector (36) to retain the introducer to the navigational element stylet while in the introduction configuration (Col 3, lines 17-20). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking member of Wilson/Froning/Mangiardi with the touhy-borst connector as taught by Griffin  for the purpose of holding the stylet in a fixed position that is well known in the art (Col 3, lines 5-19). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,357,280. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of the present invention recite similar subject matter to claim 1 of U.S. Patent No. 10,357,280 including an outer sheath, an introducer, a navigational sytlet and the specific configuration of these components. 
Further dependent claims of the present invention relate to subject matter found in U.S. Patent No. 10,357,280 as detailed below. 
Present Invention 
U.S. Patent No. 10,357,280
13
2
14
3
15
4
16
5
17
6
18
7
19
8



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783